Citation Nr: 1213545	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-11 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an apportionment from the Veteran's disability compensation benefits on behalf of his former stepchild.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

This is a contested claim.  The appellant was the estranged spouse of the Veteran until they were divorced in December 2006.  The appellee is the Veteran, who had active service from June 1985 to August 1994.  Contested claims procedures have been followed in this appeal.  

This matter comes before the Board of Veterans' Appeals (Board) from an apportionment determination by the RO.  

The Board notes that the appellant's initial claim requested an apportionment for herself and her child.  However, in her Notice of Disagreement and Substantive Appeal, the appellant clearly indicated that she only disagreed with the denial of benefits for her child.  Thus, the sole issue in appellate status is as noted.



FINDINGS OF FACT

1.  The Veteran married the appellant in January 1998; he did not adopt or assume a legal obligation to support the appellant's child.

2.  After permanently separating in June 2005 and divorcing in December 2006, the appellant reports that her child was no longer a member of the Veteran's household or receiving any support from him.  



CONCLUSION OF LAW

After the appellant's child ceased living the Veteran following their separation and divorce, he was no longer a child for the purpose of apportioning of VA compensation benefits.  38 U.S.C.A.§ 5307(a) (West 2002); 38 C.F.R.§ 3.57 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

This appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  

However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100 , 19.101, and 19.102. 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC). See 38 C.F.R. § 19.101.  

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A ; 38 C.F.R. § 19.102.  

Here, the appellant initially filed an NOD in April 2007 and a Substantive Appeal in April 2008.  The RO issued a SOC in March 2008 and provided a copy to the Veteran and to the appellant.  Likewise, the record indicates that the Veteran was provided with a summary of the appellant's appeal.  Therefore, the Board may proceed with review of the instant appeal. 

If the Veteran is not living with his spouse, or if the Veteran's children are not in his or her custody and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support, all or any part of the Veteran's VA compensation benefits may be apportioned as may be prescribed by the Secretary, provided a claim for apportionment is filed for or on behalf of the spouse or children.  38 U.S.C.A. § 5307(a); 38 C.F.R.§ 3.450(a)(ii), 3.452(a) (2011).

A "child" of a Veteran includes a stepchild of a Veteran who acquired that status before the age of 18 and who is a member of the Veteran's household.  38 C.F.R.§  3.57 (2011).

Where hardship is shown to exist, VA compensation may be specially apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

The essential facts are not in dispute in this case.  The appellant and Veteran were married in January 1998.  The appellant's child is not the natural child of the Veteran.  In June 2005, the Veteran permanently separated from the appellant, leaving the household shared by the appellant and her child.  A final divorce decree was granted in December 2006.  

The papers associated with that divorce indicate that no children were born of the marriage.  The Veteran did not live with the appellant and her child at any time between when they separated in June 2005, and their divorce was made final in December 2006.  

In February 2006, the appellant filed a claim for an apportionment on behalf of her minor child.  

In connection with a statement dated in March 2008, the appellant reported that the Veteran had not provided any financial to her or her child for the period from June 2005 to December 2006. 

In the present case, the Board notes that, once the appellant's child was no 
longer a member of the Veteran's household, his former step-child did not satisfy the regulatory definition of a "child" of the Veteran and therefore he was not a proper claimants for an apportionment of the Veteran's VA benefits.  

The Veteran never adopted this child or assumed legal responsibility for his support, so their mother was solely responsible for meeting his financial needs once she was separated from the Veteran.  As noted, a stepchild is considered a child of the Veteran only so long as he is a member of the Veteran's household.  

Hence, when the Veteran left the household of his former spouse and stepchild in June 2005, the child was no longer a member of his household and, thus, could no longer be considered a "child" of the Veteran.  

To the extent that the appellant reports receiving no financial assistance after their separation, the Veteran is not shown to have maintained close family ties with her child.  

Therefore, without being a child of the Veteran, under the applicable regulations, the Veteran would not be eligible for an apportionment of the Veteran's benefits.  

Accordingly, the claim for an apportionment for the Veteran's former stepchild in this case must be denied by operation of law.  


ORDER

The claim for an apportionment of the Veteran's disability compensation benefits on behalf of his former step-child is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


